                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 RASHAAD COLLINS,
                                                  CV 18–196–M–DLC–KLD
                      Plaintiff,

 vs.                                               ORDER

 MISSOULA COUNTY DETENTION
 CENTER; PLANNED
 PARENTHOOD OF MONTANA; and
 COURTNEY EVANS,

                      Defendant.

       United States Magistrate Judge Kathleen L. DeSoto entered a Findings and

Recommendations on January 29, 2020, recommending that the Court grant the

Defendants’ Motion for Summary Judgment and dismiss this case. (Doc. 48.)

No party timely objected to the Findings and Recommendation, and accordingly all

parties have waived the right to de novo review of the record. 28 U.S.C.

§ 636(b)(1). This Court reviews for clear error those findings and

recommendations to which no party objects. See Thomas v. Arn, 474 U.S. 140,

149–53 (1985). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been made.” Wash. Mut., Inc. v. United States, 856


                                        -1-
F.3d 711, 721 (9th Cir. 2017) (citation omitted).

      Having reviewed the Findings and Recommendations (Doc. 48), the Court

finds no clear error. The Fourteenth Amendment does not require medical

providers to provide a specific medication to a pretrial detainee because the

detainee claims that nothing else will work. Here, the undisputed facts establish

that Collins refused to try alternative options for long enough to receive therapeutic

benefits. (Doc. 48 at 10–11.) Further, medical staff prescribed the requested

medication and did not renew the prescription only after Plaintiff Rashaad Collins

refused to meet with staff for follow-up care. (Doc. 48 at 11.) The Defendants

met their burden of showing that: (1) they did not create “conditions put[ting] the

plaintiff at substantial risk of suffering serious harm”; (2) they did, in fact “take

reasonable available measures to abate that risk”; and (3) they did not cause any

injuries to Collins. Gordon v. Cty. of Orange, 888 F.3d 1118, 1125 (9th Cir.

2018). In short, the Defendants were not deliberately indifferent to Collins’s

health. Id.

      Accordingly, IT IS ORDERED:

      (1) Judge DeSoto’s Findings and Recommendations (Doc. 48) is ADOPTED

IN FULL;

      (2) Defendants’ Motion for Summary Judgment (Doc. 31) is GRANTED;

      (3) The Clerk of Court shall enter judgment and close this matter; and
                                        -2-
      (4) The Clerk of Court shall have the docket reflect that the Court certifies

pursuant to Rule 24(a)(3)(A) of the Federal Rule of Appellate Procedure that any

appeal of this decision would not be taken in good faith.

      DATED this 25th day of March, 2020.




                                        -3-
